DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hama et al. (US 2014/0356624) in light of Yoshikawa et al. (US 2011/0319647) and Suemura et al. (US 2010/0305237).
Claims 1-5: Hama teaches a process of forming a silica composite particle (Abst.) comprising the steps of: providing a dispersion of silica particles (¶¶ 0062-0063); providing aluminum methoxide (¶ 0063, 0104); and then mixing a reacting the aluminum methoxide with the dispersion of silica particles to form silica composite particles (¶ 0063).
Hama fails to teach any particular concentration for the silica particle dispersion.  Yoshikawa teaches a process of dispersing silica particles after forming the particles and explains that the dispersion can be concentrated (i.e. removing the water) after formation of the particles depending on the desired concentration of the dispersion.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have concentrated the dispersion of silica particles to a concentration of 25-60 mass% depending on the desired concentration of silica particles in the dispersion of Hama with the predictable expectation of success.
Hama fails to teach that the silica particles are treated with a silane.  Suemura teaches a process of forming a slurry of silica particles and explains that the silica particles are treated with a silane compound in order to improve the dispersion stability of the silica particles (¶ 0069), wherein the silane is, e.g., trimethylpropoxysilane (i.e. a silane having Formula S1) (¶ 0040).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have treated the silica particles of Hama with trimethylpropoxysilane in order to have improved the stability of the silica particle dispersion.
Claims 6-8:  Hama teaches that the composite particles have an average size of 100-250 nm (¶ 0035), an average circularity of 0.5-0.85 (¶ 0044) and a particle size distribution of 1.1-1.5 (¶ 0038).
Claims 9-12:  Hama also teaches that the particles have coverage with the aluminum atom of about 0.05-20 atomic% (¶ 0028).  With respect to binding energy peaks of formulae 1, 2 and 3, Hama teaches the same silica particles having the same surface modifications as those which applicant discloses to meet the binding energy peaks of the claimed formulae.  Therefore, it is inherent that the composite particles of Hama have the claimed binding energy peaks.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712